—Appeal from an order of Supreme Court, Monroe County (Stander, J.), entered June 27, 2001, which denied plaintiffs’ cross motion to renew and granted the motion of defendants Town of Ogden and Donald A. Walzer for an award of counsel fees in the amount of $28,102.50 and costs in the amount of $733.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs for reasons stated in decision at Supreme Court, Monroe County, Stander, J. Present—Pigott, Jr., P.J., Hayes, Kehoe, Gorski and Lawton, JJ.